                Case 2:20-cv-01125-TSZ Document 27 Filed 03/10/21 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT20-1125
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       CARRIE A. ANDERSON, et al.,
 8                           Plaintiffs,
                                                        C20-1125 TSZ
 9         v.
                                                        MINUTE ORDER
10     WHATCOM COUNTY, et al.,
11                           Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    The parties’ stipulated motion to continue the trial date and related
14
     deadlines, docket no. 26, is GRANTED as set forth herein.
15
            JURY TRIAL DATE                                         November 29, 2021
16
            Deadline for joining parties                            May 7, 2021
17
            Deadline for amending pleadings                         May 7, 2021
18

19          Disclosure of expert testimony                          May 7, 2021

20          Discovery motions filing deadline                       June 28, 2021

21          Discovery completion deadline                           August 6, 2021

22

23

     MINUTE ORDER - 1
              Case 2:20-cv-01125-TSZ Document 27 Filed 03/10/21 Page 2 of 2




 1
            Dispositive motions filing deadline                   September 9, 2021
 2          Deadline for filing motions related to expert
                                                                  September 16, 2021
            testimony (e.g., Daubert motions)
 3
            Motions in limine filing deadline                     October 28, 2021
 4
            Agreed pretrial order due                             November 12, 2021
 5
            Trial briefs, proposed voir dire questions, and
                                                                  November 12, 2021
 6          jury instructions due
                                                                  November 19, 2021
 7          Pretrial conference
                                                                  at 10:00 a.m.

 8        (2)      The provisions of the Minute Order Setting Trial and Related Dates, docket
   no. 11, concerning any alteration of the case schedule and the need for counsel to be
 9 prepared to commence trial on the date set, the agreed pretrial order and the form of the
   exhibit list to be included therein, the numbering of trial exhibits, and immediate
10 communication to the Court of any settlement remain in full force and effect.

11          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
12
            Dated this 9th day of March, 2021.
13

14                                                    William M. McCool
                                                      Clerk
15
                                                      s/Gail Glass
16                                                    Deputy Clerk

17

18

19

20

21

22

23

     MINUTE ORDER - 2
